In re State of Louisiana; — Defendant; Applying for Rehearing of this Court’s action dated January 18, 2013; Parish of Orleans, Criminal District Court Div. E, No. 256-545.
Denied. The state’s application for reconsideration in this matter is moot. This Court’s per curiam opinion in State ex rel. Landry v. State, 2011-0796 (La.1/18/13), 106 So.3d 106, was recalled as improvidently granted in State v. Landry, 13-1171 (La.6/20/14), 142 So.3d 9. As noted in that ruling, the district court did not err when it denied relator’s Motion to Correct an Illegal Sentence. See State v. Tate, 12-2763 (La.11/5/13); 130 So.3d 829, cert. denied, Tate v. Louisiana, — U.S. —, 134 S.Ct. 2663, 189 L.Ed.2d 214 (2014).